Exhibit 10.1

AMENDMENT TO GRANT AGREEMENT FOR LONG-TERM INCENTIVE PROGRAM

PERFORMANCE-BASED RESTRICTED STOCK UNITS FOR SENIOR EXECUTIVES

UNDER THE MATTEL, INC. 2010 EQUITY AND LONG-TERM COMPENSATION PLAN

This Amendment to the Grant Agreement for Long-Term Incentive Program
Performance-Based Restricted Stock Units for Senior Executives under the Mattel,
Inc. 2010 Equity and Long-Term Compensation Plan (the “Amendment”) is entered
into as of [                    ], 2012, between [                    ]
(“Executive”) and Mattel, Inc. (the “Company”).

RECITALS

WHEREAS, the Executive and the Company entered into a Grant Agreement (the
“Grant Agreement”) which sets forth the terms of Executive’s Long-Term Incentive
Program Performance-Based Restricted Stock Units (the “LTIP RSUs”) that were
granted on March 22, 2011, under the Mattel, Inc. 2010 Equity and Long-Term
Compensation Plan (the “Plan”);

WHEREAS, the parties wish to amend the Grant Agreement as set forth herein.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereby agree as follows effective as of
[            , 2012] (the “Effective Date”). Except as otherwise defined herein,
capitalized terms shall have the meanings assigned to them in the Agreement.

1. Amendment. The Agreement is hereby amended to the extent necessary to provide
the following:

1.1 Section 4(iii) of the Grant Agreement. Section 4(iii) of the Grant Agreement
is hereby amended and restated in its entirety to read as follows:

“iii. In the case of a Termination of Employment (a) by the Company other than
for Cause (as defined in Section 4.i, above) or (b) by the Holder for Good
Reason (as defined below), the number of Units earned shall be determined as
follows: first, the Committee shall determine the number of Units earned based
on actual achievement of the Company Performance Measures and TSR following the
end of the Performance Cycle; and second, the number of Units so obtained shall
be multiplied by a fraction, the numerator of which is the total number of full
months elapsed from the first day of the Performance Cycle to the date of the
Holder’s Termination of Employment and the denominator of which is the total
number of months in the Performance Cycle. In the case of a Termination of
Employment as a result of the Holder’s Retirement, the number of Units earned
shall be determined as follows: first, the Committee shall determine the number
of Units earned based on actual achievement of the Company Performance Measures
and TSR following the end of the Performance Cycle; and second, the number of
Units so obtained shall be multiplied by a fraction, the numerator of which is
the total number of full months elapsed from the first day of the Performance
Cycle to [date cease to be executive officer] and the denominator of which is
the total number of months in the Performance Cycle. The number of Units earned
pursuant to this Section 4(iii) shall be settled in accordance with Section 7 as
for all other holders whose awards are settled on the Settlement Date. For
purposes of Sections 4 and 5, the Holder’s Termination of Employment shall be
considered to be for “Good Reason” if it is as a



--------------------------------------------------------------------------------

result of the occurrence of any of the following events, provided that the
Holder gives the Company written notice of the intent to terminate employment
within 90 days of the occurrence of such event and Mattel fails to cure such
event (to the extent curable) within 30 days after receiving such notice:
(a) without the express written consent of the Holder, any material diminution
in the duties, authority or responsibilities of the Holder; (b) any material
failure by Mattel to comply with any of the compensation and benefits provisions
in any Individual Agreement during the term of Holder’s employment with Mattel;
(c) any other action or inaction that constitutes a material breach of any
Individual Agreement; or (d) without the Holder’s consent, any requirement by
Mattel that the Holder be based at any office or location other than an office
or location in the greater Los Angeles, California area, or at an office other
than Mattel’s headquarters, except for travel reasonably required in the
performance of the Holder’s responsibilities. If such event is not cured, the
Holder must terminate employment within 120 days following the initial
occurrence of the event giving rise to termination for Good Reason. The
foregoing definition of “Good Reason” shall apply notwithstanding any contrary
definition of “Good Reason” in any Individual Agreement.

2. Other Terms and Conditions. Except as set forth herein, all other terms and
conditions of the Grant Agreement shall remain in full force and effect.

[Rest of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.

 

EXECUTIVE   MATTEL, INC.

 

  By:  

 

[Name]   Name:  

 

  Title:  

 